Exhibit 10.1.c

GUARANTY AMOUNT AMENDMENT AGREEMENT

TO:  LaSalle Bank National Association, as contractual representative for the
Lenders, (the "Administrative Agent") under that certain Credit Agreement, dated
as of June 11, 2003 (the "Credit Agreement"), by and among Strategic Energy,
L.L.C. (the "Borrower"), the financial institutions from time to time parties
thereto as lenders (the "Lenders") and the Administrative Agent.

          Unless otherwise defined herein, terms defined or used in that certain
Limited Guaranty dated as of June 11, 2003 from Great Plains Energy,
Incorporated (the "Guarantor") in favor of the Lenders under the Credit
Agreement (the "GPE Guaranty") shall have the same meanings in this Guaranty
Amount Amendment Agreement.

          Upon the Effective Date (as hereinafter defined), the Guarantor amends
the GPE Guaranty to increase the Base Guaranty Amount to $40,000,000.00.

          The Guarantor hereby represents and warrants that:

          (i)     The Guarantor (a) is a corporation duly organized, validly
existing and in existence under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each jurisdiction in which failure to be
so qualified and in good standing could reasonably be expected to have a
material adverse effect on the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Guarantor, and (c) has
all requisite corporate power and authority to own, operate and encumber its
property;

          (ii)    The Guarantor has the requisite corporate power and authority
to execute, deliver and perform this Guaranty Amount Amendment Agreement and any
other document required to be delivered by it under the Credit Agreement or the
GPE Guaranty, and this Guaranty Amount Amendment Agreement has been duly
executed and delivered and constitutes the legal, valid and binding obligation
of the Guarantor enforceable against the Guarantor in accordance with its terms;

          (iii)   The execution, delivery and performance of this Guaranty
Amount Amendment Agreement do not and will not (a) conflict with the Articles of
Incorporation or By-Laws of the Guarantor, (b) require any approval of the
Guarantor's shareholders except such as has been obtained, and (c) require any
approval or consent of any Person or Governmental Authority, or under the terms
of any material agreement except as such has been obtained;

          (iv)    No Default or Unmatured Default has occurred and is continuing
under the Credit Agreement; and

          (v)     No Event of Default or GPE Cross Default has occurred and is
continuing under the GPE Guaranty.

          This Guaranty Amount Amendment Agreement, and the amendment of the GPE
Guaranty contemplated thereby, will become effective on the date that all of the
following conditions precedent have been met (or waived) as determined by the
Administrative Agent in its sole discretion (the "Effective Date"): (i)
execution of this Guaranty Amount Amendment Agreement by the Guarantor, the
Borrower and the Administrative Agent, (ii) the representations and warranties
contained herein shall be true and correct in all respects, and (iii) in the
event that the change in the Base Guaranty Amount referenced herein would result
in the Borrower being required to make a mandatory prepayment under Section
2.3(B) of the Credit Agreement, the Borrower makes a pre-payment under the
Credit Agreement equal to the amount of the mandatory prepayment that would be
caused by the change in the Base Guaranty Amount contemplated hereby.



--------------------------------------------------------------------------------



 

          Except as expressly set forth herein, this Guaranty Amount Amendment
Agreement shall not be deemed to waive or modify any provision of the GPE
Guaranty and, as so modified, the GPE Guaranty is hereby reaffirmed and remains
in full force and effect. This Guaranty Amount Amendment Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. THIS GUARANTY AMOUNT AMENDMENT AGREEMENT SHALL BE
GOVERNED BY, CONSTRUED UNDER AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAW,
AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS, OF THE STATE OF ILLINOIS. This
Guaranty Amount Amendment Agreement may be delivered by facsimile and executed
in one or more counterparts and by different parties in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which counterparts taken together shall constitute but one and the
same agreement.

[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



GREAT PLAINS ENERGY INCORPORATED


By:   /s/Andrea F. Bielsker
Name:  Andrea F. Bielsker
Title:    Senior Vice President - Finance, Chief
           Financial Officer and Treasurer
Date:    July 31, 2003

 



 

Acknowledged and Agreed:

STRATEGIC ENERGY, L.L.C.

By:    /s/Lee M. McCracken

Name:   Lee M. McCracken

Title:     Vice President, Finance

Date:     8/4/03



LASALLE BANK NATIONAL ASSOCIATION,
          as Administrative Agent


By:    /s/Mark H. Veach
Name:   Mark H. Veach
Title:     First Vice President
Date:     8/6/03

 

 

 

 